UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number: 000-50571 RESPONSE BIOMEDICAL CORP. (Translation of registrant's name into English) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada V6P 6P2 (604) 456-6010 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [ x ] Form 20-F[ ] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [ x ] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SUBMITTED HEREWITH Exhibits: Financial Statements for the Year Ended December 31, 2010 Management’s Discussion & Analysis for Year Ended December 31, 2010 Form 52-109F1 –CEO Certification Form 52-109F1 – CFO Certification News Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Response Biomedical Corp. (Registrant) Date: March 10, 2011 By: /s/ L. Kaler Livleen Kaler Title: Chief Financial Officer
